Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-24 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-16 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Pub. No. 2016/0285038 A1), hereafter referred to as Kim.

As to claim 1, Kim discloses a display apparatus (fig 1, [0024]) comprising:
a display area (DA) including a plurality of pixels ([0039], [0062]);
a non-display area surrounding the display area ([0039] area surrounding DA); and 
a blocking block (130) arranged in the non-display area (area surrounding DA; [0064]) and protruding to prevent a flow of a fluid outside the blocking block ([0071]-[0076] fig 5, flow of fluid 120 shown with blocking block 130). 

As to claim 2, Kim discloses the display apparatus of claim 1 (paragraphs above),
wherein the blocking block comprises a plurality of blocking blocks arranged discontinuously adjacent to a circumference of the display area (fig 3, blocking blocks 130). 

As to claim 3, Kim discloses the display apparatus of claim 1 (paragraphs above),
a dam (120) disposed between the display area (DA) and the blocking block (130). 

As to claim 4, Kim discloses the display apparatus of claim 3 (paragraphs above),
wherein a groove is formed between the blocking block and the dam (fig 5, groove between dam 120 and blocking block 130), the groove is configured to collect fluid that overflows to an outer portion of the dam (fig 5, fluid M). 

As to claim 9, Kim discloses the display apparatus of claim 1 (paragraphs above),
an encapsulation layer covering the display area (fig 2, 300 over DA; [0035]). 

As to claim 10, Kim discloses the display apparatus of claim 9 (paragraphs above),

the blocking block (130) comprises a layer including a same material as a material of the at least one inorganic encapsulation layer of the encapsulation layer (layer 320 in blocking block 130 before forming organic material M 330). 

As to claim 11, Kim discloses the display apparatus of claim 1 (paragraphs above), 
wherein a planar shape of the blocking block comprises at least one shape selected from a rectangular shape, a square shape, a circular shape, an elliptical shape, and a diamond shape (fig 3, blocking block 130). 

As to claim 12, Kim discloses the display apparatus of claim 1 (paragraphs above),
wherein the blocking block comprises at least one organic insulating layer ([0070], [0055] and [0062]). 

As to claim 13, Kim discloses a method of manufacturing a display apparatus (fig 1, [0024]; [0036]), the method comprising:
forming a substrate (fig 2, substrate 101; [0036]) having a display area (DA) and a non-display area (area surrounding DA) surrounding the display area, the display area including a plurality of pixels (pixels defined by the pixel definition layer openings 119); and 
forming a blocking block that protrudes in the non-display area (fig 2, blocking block 130 in area surrounding DA). 

As to claim 14, Kim discloses the method of claim 13 (paragraphs above),
wherein the forming the blocking block includes forming a plurality of blocking blocks arranged discontinuously that are adjacent to a circumference of the display area (fig 3, blocking blocks 130). 

As to claim 15, Kim discloses the method of claim 14 (paragraphs above),
forming a dam in the non-display area (dam 120 outside of the area DA). 

As to claim 16, Kim discloses the method of claim 15 (paragraphs above),
wherein a groove is formed between an outer sidewall of the dam and an inner sidewall of the blocking block (fig 5, groove between dam 120 and blocking block 130). 

As to claim 23, Kim discloses the method of claim 13 (paragraphs above),
wherein a planar shape of the blocking block comprises at least one shape selected from a rectangular shape, a square shape, a circular shape, an elliptical shape, and a diamond shape (fig 3, blocking block 130). 

As to claim 24, Kim discloses the method of claim 13 (paragraphs above),
wherein the blocking block comprises at least one organic insulating layer ([0070], [0055] and [0062]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al. (US Pub. No. 2019/0179466 A1), hereafter referred to as Kim2.

As to claim 5, Kim discloses the display apparatus of claim 1 (paragraphs above).
Kim does not disclose a crack dam adjacent to an outer portion to the blocking block. 
Nonetheless, Kim2 discloses a crack dam adjacent to an outer portion of a display (fig 7, crack dam formed by the crack prevention groove 350).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form a crack dam in the non-display region of Kim as taught by Kim2 so that cracks are prevented from propagating to the display area. 

As to claim 17, Kim discloses the method of claim 16 (paragraphs above). 

Nonetheless, Kim2 discloses a crack dam adjacent to an outer portion of a display (fig 7, crack dam formed by the crack prevention groove 350).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form a crack dam in the non-display region of Kim as taught by Kim2 so that cracks are prevented from propagating to the display area.

As to claim 18, Kim in view of Kim2 disclose the method of claim 17 (paragraphs above). 
Kim further discloses forming an encapsulation layer covering the display area (fig 2, 300 over DA; [0035]). 

As to claim 19, Kim in view of Kim2 disclose the method of claim 18 (paragraphs above). 
Kim further discloses the forming of an encapsulation layer (300) comprises forming at least one inorganic encapsulation layer (320; [0078]-
a thickness of the at least one organic encapsulation layer is increased if a portion of the at least one organic encapsulation layer is collected in a groove formed between an inner sidewall of the blocking block and an outer sidewall of the dam when forming the at least one organic encapsulation layer (Kim teaches in [0075] that in one alternative the portion of M does not overflow the dam 120 and thus meets the alternative of this limitation and therefore this alternative limitation of the claim is not required to be met). 

Claims 6-8 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al. (US Pub. No. 2018/0033998 A1), hereafter referred to as Kim3.

As to claim 6, Kim discloses the display apparatus of claim 1 (paragraphs above),
Kim does not disclose wherein each pixel of the plurality of pixels comprise:
a first conductive layer;

a pixel electrode;
a first planarization layer disposed between the first conductive layer and the second conductive layer, the first planarization layer including an organic insulating layer; and
a second planarization layer disposed between the second conductive layer and the pixel electrode, the second planarization layer including an organic insulating layer. 
Nonetheless, Kim3 discloses wherein pixels comprise:
a first conductive layer (fig 2A, 262; [0061]);
a second conductive layer (fig 2A, upper layer 261 on lower layer 213);
a pixel electrode (214);
a first planarization layer (fig 2A, lower layer 213) disposed between the first conductive layer (262) and the second conductive layer (upper layer 261), the first planarization layer (lower 213) including an organic insulating layer ([0058]-[0060]); and
a second planarization layer (upper layer 213) disposed between the second conductive layer (upper layer 261) and the pixel electrode (214), 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first planarization layer and second planarization layer in the pixels of Kim as taught by Kim3 since this will allow for improved displacement of wiring electrode and other structures such as using the planarization layer to create a desired capacitance. 

As to claim 7, Kim in view of Kim3 disclose the display apparatus of claim 6 (paragraphs above).
Kim further discloses wherein the blocking block (fig 2, 130) comprises a first layer including a same material as a material of at least one of the first planarization layer and the second planarization layer ([0070], layer 109 is a first planarization layer). 

As to claim 8, Kim in view of Kim3 disclose the display apparatus of claim 7 (paragraphs above).
Kim further discloses a pixel defining layer (119) on a planarization layer (109), 

Kim does not disclose a spacer disposed on the second planarization layer. 
Nonetheless Kim3 discloses wherein a spacer is disposed on the second planarization layer ([0069]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form a spacer disposed on the planarization layer of Kim as taught by Kim3 since this will allow for the protection of the pixel definition layer from a masking process during the vapor deposition of the organic light emitting elements.  

As to claim 20, Kim discloses the method of claim 13 (paragraphs above). 
Kim does not disclose wherein each pixel of the plurality of pixels comprises:
a first conductive layer;
a second conductive layer;
a pixel electrode;

a second planarization layer disposed between the second conductive layer and the pixel electrode, the second planarization layer including an organic insulating layer. 
Nonetheless, Kim3 discloses wherein pixels comprise:
a first conductive layer (fig 2A, 262; [0061]);
a second conductive layer (fig 2A, upper layer 261 on lower layer 213);
a pixel electrode (214);
a first planarization layer (fig 2A, lower layer 213) disposed between the first conductive layer (262) and the second conductive layer (upper layer 261), the first planarization layer (lower 213) including an organic insulating layer ([0058]-[0060]); and
a second planarization layer (upper layer 213) disposed between the second conductive layer (upper layer 261) and the pixel electrode (214), the second planarization layer including an organic insulating layer ([0058]-[0060]).


As to claim 21, Kim in view of Kim3 disclose the method of claim 20 (paragraphs above),
Kim further discloses wherein the blocking block (fig 2, 130) comprises a layer including a same material as a material of at least one of the first planarization layer and the second planarization layer ([0070], layer 109 is a first planarization layer). 

As to claim 22, Kim in view of Kim3 disclose the method of claim 21 (paragraphs above),
Kim further discloses a pixel defining layer (119) on a planarization layer (109), 

Kim does not disclose a spacer disposed on the second planarization layer. 
Nonetheless Kim3 discloses wherein a spacer is disposed on the second planarization layer ([0069]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form a spacer disposed on the planarization layer of Kim as taught by Kim3 since this will allow for the protection of the pixel definition layer from a masking process during the vapor deposition of the organic light emitting elements.  
 
Pertinent Art
US 2018/0124933 figure 17 is pertinent; and US 2017/0345881A1 shows that a detection element 136H is provided outside of a dam structure 170 so that detection of an overflow of organic encapsulation material 152 overflows the dam 170.  This reference also shows that the thickness of the organic encapsulation layer in the region outside of the dam appears to be increased.  As such, it would have been obvious to increase the volume of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        1/11/2022